927 F.2d 596Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wilbur L. HUGHES, Plaintiff-Appellant,v.COCA-COLA BOTTLING COMPANY CONSOLIDATED, Defendant-Appellee.
No. 90-3143.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 31, 1991.Decided March 5, 1991.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Jackson L. Kiser, District Judge.  (CA-90-85-R)
Edwin C. Stone, Clifford L. Harrison, Stone, Hamrick, Harrison & Turk, Radford, Va., for appellant.
James M. Powell, Gregory P. McGuire, Haynsworth, Baldwin, Johnson & Greaves, Greensboro, N.C., for appellee.
W.D.Va.
AFFIRMED.
Before K.K. HALL, PHILLIPS and SPROUSE, Circuit Judges.
PER CURIAM:


1
Wilbur L. Hughes appeals from the district court's order granting summary judgment for the defendant.  The district court properly found that there is no generalized tort claim for wrongful discharge in Virginia and that Hughes' situation did not fall under any of the recognized exceptions to this rule.    See Bowman v. State Bank of Keysville, 229 Va. 534, 331 S.E.2d 797 (1985).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Hughes v. Coca-Cola Bottling Co. Consol., CA-90-85-R (W.D.Va. Sept. 6, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.